Citation Nr: 1426272	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  07-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for a left wrist fibroma.

2.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969, to include service in the Republic of Vietnam during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2006 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which respectively denied an increased rating for left wrist fibroma and assigned an initial 10 percent disability rating for diabetes mellitus.  

In a June 2011 decision, the Board denied a compensable rating for left wrist fibroma.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a May 2013 memorandum decision, the Court vacated the June 2011 Board decision and remanded the claim for readjudication.  

Moreover, in December 2013, the Veteran submitted a claim for service connection for a heart disorder.  The report of an April 2014 VA examination shows a diagnosis of ischemic heart disease.  In that the Veteran has confirmed service in Vietnam during the Vietnam Era, the indication of a current heart disorder raises the question as to whether he is entitled to service connection for a heart disorder on a presumptive basis due to herbicide exposure.  This claim has not been considered by the Agency of Original Jurisdiction (AOJ) and, therefore, is REFERRED to the AOJ for appropriate action.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial rating in excess of 10 percent for diabetes mellitus is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's left wrist fibroma is not manifested by any symptom of the skin, or by any limitation of motion or function.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for a left wrist fibroma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.45, 4.71a, Diagnostic Code 5215 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805, 7819 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided a portion of his VCAA notice regarding his increased rating claim in a September 2006 letter, prior to the October 2006 rating decision on appeal.  In an August 2007 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437   (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The record reflects that all service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in July 2011.  The Veteran has not asserted, and the evidence of record does not show, that his left wrist fibroma has increased significantly in severity since this most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Initially, the Board notes that there is no specific diagnostic code used to evaluate wrist fibromas.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  The Veteran's left wrist fibroma has been assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7819, for benign skin neoplasm.  Under Diagnostic Code 7819, for benign skin neoplasm, it is noted that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.  In this analysis, the Board will assess whether a compensable rating is warranted under any of the relevant skin criteria, or under the rating criteria related to limitation of function of the wrist joint.

The Board notes that during the pendency of this appeal, the criteria used for rating scars were amended, effective October 2008.  The new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria.  Moreover, as also noted in the Court's May 2013 memorandum decision, in light of the Board's finding that there is no indication of a scar, the application of the rating criteria in place at the time of his claim and not the newer criteria is not prejudicial to the Veteran.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed his claim in July 2006. 

Scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006). 

Two notes follow Diagnostic Code 7801.  Note 1 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note 2 provides that a deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006). 

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802. Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

A 10 percent evaluation is authorized for superficial, unstable scars under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006). 

A 10 percent evaluation is authorized for superficial scars that are painful on examination under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006). 

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2006).  Limitation of motion of the wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Palmar flexion limited in line with the forearm and dorsiflexion less than 15 degrees are assigned 10 percent ratings under this rating criteria, whether the limitation be of the major or the minor extremity.  For any higher rating for limitation of motion of the wrist, ankylosis must be shown.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2013) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2013) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2013) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

The Veteran was initially awarded service connection for left wrist fibroma by way of an August 1970 rating decision.  He filed this claim for an increase in July 2006.  The Veteran was afforded a VA examination in October 2006.  The Veteran's history was noted to include an in-service left wrist ganglion cyst.  No surgical intervention was reported, but the cyst was aspirated twice.  The Veteran reported current use of ibuprofen for pain and use of a wrist band.  He reported periodic reoccurrence of the ganglion cyst, but the examiner noted that no such cyst was present at the time of examination.  The Veteran reported that he experienced wrist pain during the night, while in bed.  He also reported that his job required a lot of typing and that he felt the typing exacerbated his symptoms.  The Veteran also reported some numbness in the first, second, and third fingers of his left hand, as well as constant left wrist pain.  The Veteran reported occasional nausea as a result of the wrist pain.  Upon physical examination of the left arm, radial and ulnar pulses were 2+.  There was full range of motion in the hand and the wrist.  Tinel's sign was negative.  There was no cyst or mass palpated and there was no bony deformity.  Neurologic examination was grossly intact and grip strength was normal.  There was no scarring evident.  The examiner diagnosed a left wrist ganglion cyst and noted that the total body surface involved and the total exposed body area involved were both 0 percent.  The examiner reported that he suspected that the Veteran's left wrist symptoms might be due to carpal tunnel syndrome and advised the Veteran to follow-up with his primary care physician for further evaluation of his symptoms. 

In February 2009, the Veteran was again afforded a VA examination.  At that time, the Veteran reported that he took ibuprofen four times a day for pain in his left wrist.  He reported using a wrist band and a wrap which helped control any swelling.  He reported that if he did not use the wrist band, he experienced flare-ups of left wrist pain.  The Veteran reported that he was unable to lift heavy objects with his left hand and therefore, used his right hand.  Upon physical examination, distal pulses were 2+.  There was no cyst or mass palpated.  There was slight pain with flexion of the left wrist.  There was normal hair growth.  There was no edema or active synovitis.  There was full range of motion of the left wrist.  Neurologic examination was intact.  The examiner again diagnosed left wrist ganglion cyst.  The examiner noted that the total body surface involved and the total exposed body area involved were both 0 percent. 

In May 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he did not experience incapacitating episodes, flare-ups, or interference with his job or daily activities as a result of his left wrist pain.  He reported that he occasionally experienced some discomfort when lifting heavy objects with his left hand.  Upon physical examination there was no swelling, cellulitis, deformity, or pain on palpation.  Motor strength was 5/5 in all planes of motion.  Sensation was grossly intact to light touch.  There was no atrophy.  Range of motion measurements were as follows: 0-80 degrees of supination, 0-80 degrees of pronation, 0-70 degrees of extension, 0-80 degrees of palmar flexion, 0-20 degrees of radial deviation, and 0-45 degrees of ulnar deviation.  The examiner noted that the Veteran subjectively complained of pain, but that there were no objective signs of pain.  There was no additional limitation of joint function due to pain, fatigue, or lack of endurance upon repetitive motion.  X-rays taken of the left wrist revealed mild degenerative changes.  The examiner's assessment was that of a normal left wrist examination with mild degenerative changes.  The examiner reported that based on the review of the Veteran's claims file, the Veteran's history, and the examination of the Veteran, it was his belief that there were no left wrist limitation, no limitation in daily function, and no disability. 

The Veteran was most recently examined in July 2011.  At that time, he reported intermittent pain in the left wrist since his active service, with current episodes of pain two to four times per month.  He also reported intermittent swelling.  The examiner confirmed that May 2011 X-ray examination continued to show degenerative changes in the wrist, but that earlier 2006 and 2007 X-rays revealed no evidence of osteoarthritis.  At the time of this most recent examination, the Veteran reported that he did not use a brace or assistive device on the wrist.  He also reported his own observation that he had no additional limitation following repetitive use or during flare-ups of pain.  Physical examination revealed no gross deformity, erythema or edema.  The Veteran did have tenderness to palpation over the dorsal aspect of the wrist.  Range of motion measurements included 0 to 80 degrees dorsiflexion with pain at the end range of motion, and 0 to 80 degrees palmar flexion without pain.  Pain and range of motion remained the same after three repetitions of motion.  There was no evidence of fatigue, weakness, or lack of endurance.  The examiner did not diagnose any disability outside of the left wrist osteoarthritis.

A review of the record also shows that the Veteran has received medical treatment at the VA Medical Center.  Treatment notes of record show that the Veteran periodically complains of left wrist pain and swelling and receives treatment; however, there is no medical evidence of record indicating that the Veteran experiences recurrences of the left wrist ganglion cyst.  In May 2008, the Veteran was seen at the VA Medical Center for a rheumatology consultation.  At that time, the Veteran was diagnosed with left wrist arthralgia and there was no indication that it was due to his service-connected left wrist fibroma.  In fact, the Board notes that in September 2010, a VA examiner opined that the Veteran's left wrist osteoarthritis was not associated with his left wrist fibroma.  A rating decision was issued in October 2010 in which the RO denied service connection for degenerative changes of the left wrist.

The Board finds that the Veteran is not entitled to a compensable disability rating for a left wrist fibroma under either the rating criteria for the skin, or the rating criteria for limitation of motion.  In this regard, the Board notes that the Veteran does not experience any sort of impairment that is directly attributable to his left wrist fibroma either on the skin or within the joint.  There was no fibroma or ganglion cyst present at any of the Veteran's VA examinations during the appeal period.  Additionally, at both his October 2006 and May 2010 VA examinations, the Veteran was not found to have any impairment in his left wrist at all.  At his February 2009 VA examination, the examiner did note that there was slight pain on flexion; however, as noted above, there was no fibroma present to account for the pain at that time.  Additionally, the October 2006 VA examiner noted that the Veteran's symptoms could be a result of carpal tunnel syndrome and at his May 2010 VA examination, the Veteran was diagnosed with mild arthritis in his left wrist.  Neither carpal tunnel syndrome nor arthritis is currently service-connected and neither is for consideration in rating the service-connected disability.  Furthermore, at no time has the Veteran's wrist motion been limited to dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  Thus, even if the fibroma were shown to be present, a compensable rating based upon limitation of function of the joint would not be warranted.  Additionally, there is no evidence of any sort of scar, painful or otherwise, on the Veteran's left wrist that would entitle him to a compensable disability rating.  The Board observes that the Veteran has complained of intermittent pain and swelling in the area of the left wrist over the many years that service connection has been in place; however, none of the medical evidence links the pain and swelling to the service-connected disability. Therefore, the Veteran is not entitled to a compensable disability rating for his left wrist fibroma under any available rating criteria at any time during the course of this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805, 7819 (2006). 

The Board also recognizes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and the arguments submitted by his representative.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence, nothing in the lay evidence provided shows that the left wrist fibroma disability has met the criteria for a compensable evaluation under any of the pertinent rating criteria.

Consideration has been given to assigning a staged rating; however, as explained above, at no point during this appeal have the criteria for a compensable rating for left wrist fibroma disability been met.  Therefore, staged ratings are not warranted.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, as discussed above, the evidence shows that the disability is not productive of any significant symptoms or impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board observes that the Veteran filed a claim for a TDIU, which has already been considered by the RO in a May 2012 rating decision.  The Veteran claimed that his employability was adversely effected by his prostate cancer, but made no suggestion that left wrist fibroma rendered him unemployable.  Moreover, the various VA examiners have stated that the left wrist fibroma does not impact the Veteran's employability.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected left wrist fibroma, the Board finds that the issue of entitlement to a TDIU based on the service-connected left wrist fibroma has not been raised in this case.


ORDER

Entitlement to a compensable disability rating for a left wrist fibroma is denied.


REMAND

By way of the May 2012 rating decision, the RO awarded service connection for diabetes mellitus and assigned a 10 percent disability rating.  In May 2012, the Veteran filed a notice of disagreement (NOD) with the rating assigned for diabetes mellitus.  The RO, however, has not provided the Veteran with a statement of the case (SOC) in response to the May 2012 NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for diabetes mellitus is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following action:

An SOC on the claim for entitlement to an initial rating in excess of 10 percent for diabetes mellitus should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal as to this issue, the RO or the Appeals Management Center should ensure that all indicated development is completed before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


